Name: 91/110/EEC: Council Decision of 27 February 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: cooperation policy;  executive power and public service;  European construction
 Date Published: 1991-03-05

 Avis juridique important|31991D011091/110/EEC: Council Decision of 27 February 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 058 , 05/03/1991 P. 0027 - 0027COUNCIL DECISION of 27 February 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community (91/110/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, pending a new decision by the Council on the association of the overseas countries and territories with the European Economic Community, the arrangements applicable by virtue of Decision 86/283/EEC (2), as last amended by Decision 90/146/EEC (3), should be kept in force until 30 June 1991, HAS DECIDED AS FOLLOWS: Article 1 In Article 183 of Decision 86/283/EEC '28 February 1991' shall be replaced by '30 June 1991'. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1991. Done at Brussels, 27 February 1991. For the Council The President J.-C. JUNCKER (1) Opinion delivered on 22 February 1991 (not yet published in the Official Journal). (2) OJ No L 175, 1. 7. 1986, p. 1. (3) OJ No L 84, 30. 3. 1990, p. 108.